Parker, C. J.
(concurring) — Further reflection has induced me to now concur in the result reached by Judge Mackintosh touching the meaning of the act in question. I am, however,.induced to so concur only because óf the language of the title to the act, which seems to me to shed light upon the language of the body of the act. In other words, I feel that I would be unable to so concur if I felt compelled to rest my conclusion as to the meaning of the act upon the lan*83guage found in the body thereof, without reference to the title.